Name: Commission Regulation (EEC) No 1617/82 of 23 June 1982 amending for the fifth time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff;  trade policy
 Date Published: nan

 No L 180/24 Official Journal of the European Communities 24. 6 . 82 COMMISSION REGULATION (EEC) No 1617/82 of 23 June 1982 amending for the fifth time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . Article 5 (b) is replaced by the following : '(b) other export licences : up to the end of the fifth month following the month of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 .' 2 . Article 8a (3) is replaced by the following : '3 . Notwithstanding Article 5 (b), export licences with advance fixing of the refund, as referred to in paragraph 2 of this Article , shall be valid up to the end of the fifth month following their actual month of issue .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 1 5 (2) thereof, Whereas Article 5 of Commission Regulation (EEC) No 2377/80 (2), as last amended by Regulation (EEC) No 3583/81 (3), fixed the period of validity of export licences at 90 days ; whereas, in the light of experi ­ ence , it seems appropriate to increase the period of validity of export licences other than those giving enti ­ tlement to special export arrangements as referred to in Article 3 (b) of Regulation (EEC) No 2377/80 ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman , Article 2 This Regulation shall enter into force on 28 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 241 , 13 . 9 . 1980 , p . 5 . (3) OJ No L 359 , 15 . 12. 1981 , p . 15 .